Name: 2002/524/EC: Commission Decision of 26 June 2002 excluding from Community financing certain expenditure incurred by the Member States under the Guarantee Section of the European Agricultural Guidance and Guarantee Fund (EAGGF) (notified under document number C(2002) 2281)
 Type: Decision_ENTSCHEID
 Subject Matter: EU finance;  agricultural policy; NA;  cooperation policy;  accounting
 Date Published: 2002-06-29

 Avis juridique important|32002D05242002/524/EC: Commission Decision of 26 June 2002 excluding from Community financing certain expenditure incurred by the Member States under the Guarantee Section of the European Agricultural Guidance and Guarantee Fund (EAGGF) (notified under document number C(2002) 2281) Official Journal L 170 , 29/06/2002 P. 0077 - 0080Commission Decisionof 26 June 2002excluding from Community financing certain expenditure incurred by the Member States under the Guarantee Section of the European Agricultural Guidance and Guarantee Fund (EAGGF)(notified under document number C(2002) 2281)(Only the Greek, English, French, Italian, Portuguese, Dutch and Swedish texts are authentic)(2002/524/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 729/70 of 21 April 1970 on the financing of the common agricultural policy(1), as last amended by Regulation (EC) No 1287/95(2), and in particular Article 5(2)(c) thereof,Having regard to Council Regulation (EC) No 1258/1999 of 17 May 1999 on the financing of the common agricultural policy(3), and in particular Article 7(4) thereof,After consulting the Committee for the European Agricultural Guidance and Guarantee Fund,Whereas:(1) Article 5(2)(c) of Regulation (EEC) No 729/70 and Article 7(4) of Regulation (EC) No 1258/1999 stipulate that the Commission is to exclude expenditure from Community financing where it finds that it has not been incurred in accordance with Community rules.(2) The above Articles of Regulation (EEC) No 729/70 and Regulation (EC) No 1258/1999 as well as Article 8(1) and (2) of Commission Regulation (EC) No 1663/95 of 7 July 1995 laying down detailed rules for the application of Council Regulation (EEC) No 729/70 regarding the procedure for the clearance of the accounts of the EAGGF Guarantee Section(4), as last amended by Regulation (EC) No 2025/2001(5), provide that the Commission is to carry out the necessary checks, forward its findings to the Member States, consider any comments from the latter, enter into bilateral discussions to reach an agreement with the Member States concerned and formally communicate its conclusions to them, referring to Commission Decision 94/442/EC of 1 July 1994 setting up a conciliation procedure in the context of the clearance of the accounts of the European Agricultural Guidance and Guarantee Fund (EAGGF) Guarantee Section(6), as last amended by Decision 2001/535/EC(7).(3) The Member States have had the opportunity to request that a conciliation procedure be initiated. That procedure has been applied in some cases and the reports issued on the outcome have been considered by the Commission.(4) Articles 2 and 3 of Regulation (EEC) No 729/70 and Article 2 of Regulation (EC) No 1258/1999 provide that refunds on exports to third countries and intervention intended to stabilise agricultural markets may be financed only where they are, respectively, granted and undertaken in accordance with the Community rules governing the common organisation of the agricultural markets.(5) The findings of checks performed, the results of bilateral discussions and the outcome of the conciliation procedures have shown that some expenditure declared by the Member States does not meet those conditions and cannot therefore be financed under the EAGGF Guarantee Section.(6) The Annex to this Decision sets out the amounts that are not recognised as being chargeable to the EAGGF Guarantee Section. Those amounts do not relate to expenditure incurred more than 24 months before the Commission's written notification of the results of the checks to the Member States.(7) As regards the cases covered by this Decision, the assessment of the amounts to be excluded on grounds of non-compliance with Community rules was notified by the Commission to the Member States and is set out in a summary report on the subject.(8) This Decision is without prejudice to any financial conclusions that the Commission may draw from the judgments of the Court of Justice in cases pending on 31 October 2001 and relating to the subject thereof,HAS ADOPTED THIS DECISION:Article 1The expenditure itemised in the Annex that has been incurred by the Member States' accredited paying agencies and declared under the EAGGF Guarantee Section is hereby excluded from Community financing because it does not comply with Community rules.Article 2This Decision is addressed to the Kingdom of Belgium, the Hellenic Republic, the French Republic, the Italian Republic, the Kingdom of the Netherlands, the Portuguese Republic, the Kingdom of Sweden and the United Kingdom of Great Britain and Northern Ireland.Done at Brussels, 26 June 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 94, 28.4.1970, p. 13.(2) OJ L 125, 8.6.1995, p. 1.(3) OJ L 160, 26.6.1999, p. 103.(4) OJ L 158, 8.7.1995, p. 6.(5) OJ L 274, 17.10.2001, p. 3.(6) OJ L 182, 16.7.1994, p. 45.(7) OJ L 193, 17.7.2001, p. 25.ANNEXTotal corrections>TABLE>